Citation Nr: 0427048	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  96-40 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
dorsolumbar strain, currently rated 40 percent disabling.

2.  Entitlement to an increased evaluation for status post 
fracture of the left ankle, currently rated 10 percent 
disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to 
November 1965, from September 1967 to August 1970, and from 
April 1971 to May 1975.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from September 1994 and later rating 
decisions by the Department of Veterans Affairs (VA) Buffalo, 
New York, Regional Office (RO), denying the veteran 
entitlement to increased evaluations for service-connected 
back and left ankle disabilities and total compensation 
rating based on individual unemployability.  

In March 1998, the veteran appeared at the RO and offered 
testimony before the undersigned member of the Board.  A 
transcript of the veteran's hearing testimony is associated 
with the claims file.

In October 1998 the Board denied the veteran's claims for 
increased evaluations for his back and left ankle 
disabilities and remanded other issues, including the total 
compensation claim that had been presented for appeal.  The 
veteran appealed. In September 2000, the United States Court 
of Appeals for Veterans Claims (Court) granted a joint motion 
for remand, vacating the Board decision with respect to the 
issues of increased evaluations for the veteran's back and 
ankle disorders and directing the Board to comply with 
instructions contained in the joint motion.

In May 2001 the Board remanded the increased rating claims to 
the RO to comply with the Court remand.  


FINDINGS OF FACT

1.  The veteran's service-connected dorsolumbar strain is 
manifested by severe limitation of the dorsolumbar spine 
motion, but without evidence of pronounced intervertebral 
disc syndrome, chronic neurologic disability manifestations, 
or incapacitating episodes of intervertebral disc syndrome 
requiring bed rest within the previous 12-month period.

2.  The veteran's service-connected left ankle disorder is 
productive of no more than moderate limitation of motion.

3.  The veteran's service-connected disabilities include 
chronic dorsolumbar strain, rated 40 percent; status post 
fracture of the left ankle, rated 10 percent; and left ear 
hearing loss and residuals of a fracture of the left wrist, 
each rated as zero percent disabling.  His combined 
compensation rating for service-connected conditions is 50 
percent. 

4.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

2.  A rating in excess of 40 percent for dorsolumbar strain 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 5295 
(before and after September 23, 2002), and 5235-5243 (as in 
effect September 26, 2003).

2.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's service-connected left ankle 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7 and Part 4, Code 5271 (2003).

3.  The requirements for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Upon receipt of the veteran's claim for increased ratings for 
his service-connected back and ankle conditions in 1994, the 
RO sent the veteran a letter notifying him of his rights in 
the VA claims process.  Starting with a December 1994 letter 
and continuing with the April 1995 statement of the case, 
supplemental statements of the case, and Board remands, the 
VA has advised the veteran of the evidence needed to 
establish increased ratings for his service-connected back 
and left ankle disabilities.  These and later documents show 
the same for his total compensation rating claim.  In the 
July 2003 supplemental statement of the case, the veteran was 
notified of the information that he needed to provide in 
support of his claims and was requested to advise VA of any 
additional information or evidence he wanted it to try and 
obtain.  He was also notified of his and the VA's respective 
obligations with respect to providing information and 
obtaining evidence.  

The original statement of the case and numerous supplemental 
statements of the case have notified the veteran of the laws 
and regulations relating to increased ratings and the 
changing criteria for his service-connected back condition, 
and have set forth the regulation pertaining to VA's duty to 
assist.  These documents advised the veteran of the evidence 
of record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The claims folder contains all records identified by the 
veteran and contains his VA outpatient treatment records and 
a number of VA examinations.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Chronic dorsolumbar strain

A.  Background
The veteran's service medical records show that in March 1970 
he reported a lengthy history of low back pain as a result of 
an undisclosed injury in Vietnam.  Examination of the back 
resulted in a diagnosis of lumbosacral strain.

On his initial post service VA examination in March 1976, the 
veteran said that since a service injury he had had 
intermittent back pain.  X-rays were negative.  The diagnosis 
was posttraumatic chronic low dorsolumbar strain.

In June 1976 the RO granted service connection for a chronic 
dorsolumbar strain and rated this disorder as 10 percent 
disabling under the provisions of Diagnostic Code 5295 of the 
Rating Schedule, effective from May 1975.  In October 1990, 
the RO assigned an increased rating of 20 percent for the 
veteran's service-connected low back disorder.  This rating 
action followed an April 1990 VA examination in which the 
examiner found that the veteran had extremely disabling low 
back pain and strain with marked limitation of movement of 
the low back because of pain.  X-rays of the lumbosacral 
spine revealed findings consistent with early degenerative 
disc disease.  Minimal arthritic changes were noted in the 
mid-thoracic vertebral bodies.

In April 1991 the Board found that the veteran had severe 
dorsolumbar strain and granted a 40 percent rating for this 
disorder under the provisions of Diagnostic Code 5295.  

On an April 1994 VA examination, the veteran reported chronic 
back pain with intermittent exacerbations, depending on the 
weather.  He said that he worked as a carpenter in the past 
but stopped doing this in 1985 when his back pain became too 
severe.  On examination, he was found to have a mildly 
hyperlordotic lumbar curvature.  He was able to flex his 
trunk from standing to 90 degrees.  He could extend to 
approximately 10 degrees.  Lateral flexion was 20 degrees to 
the left and 30 degrees to the right.  Straight leg raising 
test was positive at 60 degrees on the left and negative on 
the right.  Sensory examination revealed intact sensation to 
light touch and proprioception throughout all lower extremity 
dermatomes.  Deep tendon reflexes were two plus and symmetric 
at the quadriceps and one plus at the triceps, bilaterally.

Motor examination of the lower extremities revealed 5/5 
strength throughout, except for 4/5 strength of the left 
quadriceps, which was limited by pain.  Palpation of the 
lumbar spine revealed significant tenderness, paraspinally 
from approximately L-2 through the S-1 level.  Chronic 
lumbosacral back pain with no clinical evidence of 
radiculopathy at this time was the pertinent diagnostic 
impression.

In a report of a March 1995 examination for workman's 
compensation, a private physician, Richard L. Withington, 
M.D., noted that the veteran was seen for discomfort in his 
lower back subsequent to an injury in December 1985 (while 
working on a roof).  Dr. Withington observed that the 
veteran's motion was somewhat ponderous for someone of his 
age.  He said that the veteran's activities consisted of 
doing some light carpentry work for which he is not paid.  
The veteran complained that he had pain when he is seated for 
long periods of time and that his legs gave way if he was too 
vigorous.  He denied numbness or paresthesia in his lower 
extremities.  He could flex forward to touch his knees.  The 
flip test was negative, bilaterally.  Deep tendon reflexes 
were active and equal in both lower extremities.  The 
veteran's manual muscle examination was reported to be 
slightly weak for his but symmetrical bilaterally.  X-rays of 
the lumbar spine were interpreted to appear normal.  The 
diagnosis was mechanical low back pain with a paucity of 
physical findings.  Earlier records from Dr. Withington's 
practice, North County Orthopedic group, show treatment and 
evaluations from January 1986.  These records show the 
veteran stated he was unable to return to work because of low 
back pain through 1987.  In April 1993 it was reported that 
that X-rays showed normal disc spaces and some very early 
arthritic changes at L4.  Dr. Withington said that he thought 
the veteran's 20 percent permanent disability persisted on 
the basis of mechanical low back pain.  

At the March 1998 personal hearing, the veteran described the 
current status of his back disorder, symptoms and the 
limitations caused by his back on activities.

On an April 2003 VA examination, the veteran complained of 
pain in his back and stiffness in his left ankle.  He 
reported that he had trouble with walking and standing.  
Examination showed no evidence of any deformity of the 
thoracic or lumbar curve.  There was minimal tenderness of 
the thoracic and lumbar musculature.  Range of motion of the 
lumbar spine was flexion to 35 degrees with normal to 50 
degrees, extension was to 5 degrees with normal to 35 
degrees, and side-bending was to 30 degrees on each side with 
normal to 40 degrees. Neurological examination was within 
normal limits.  The diagnosis was chronic lumbar sprain.

On a February 2004 VA examination, the doctor reported that 
he had reviewed the veteran's claims file.  The veteran 
complained of pain in his back from a service injury.  He 
reported that a worker's compensation injury in 1985 had put 
him out of work.  The veteran reported that he had no 
significant treatment to his back other than medications, 
which include Tylenol and Tylenol with codeine.  He reported 
that he had flare ups of his back pain about some 8-12 times 
per year, which last for a day or so.  He reportedly had one 
or two totally incapacitating episodes of back pain over the 
past year.  He stated that when he had such episodes, he went 
to an emergency room physician and had been treated with 
Tylenol with codeine during those episodes.  He denied any 
paresthesias of the lower extremities.  He reported that he 
did not use any assistive devices for his back condition, and 
that walking was limited due principally to his pulmonary 
condition rather than his back pain.  He said he did no 
lifting, pushing, or pulling.  He reported difficulty 
sleeping due to back pain.  He said he avoided stairs. 

The February 2004 examination showed the veteran walked with 
a slight limp on the left leg.  It was reported that his gait 
disturbance was due to the ankle condition.  Examination of 
the lumbar spine showed slight flattening of the lumbar 
lordosis.  There appeared to be a slight increase in the 
thoracolumbar area, and there was tenderness on palpation of 
this area.  Thoracolumbar flexion was 30 degrees of a normal 
90 degrees.  Extension was 0 degrees of a normal 30 degrees.  
Side bending was 15 degrees to each side of a normal 30 
degrees.  Thoracolumbar rotation was 20 degrees to each side 
of a normal 45 degrees.  Straight leg raising was to 80 
degrees bilaterally with minimal discomfort.  There was no 
sensory or motor deficit of either lower extremity.  Deep 
tendon reflexes of the lower extremities were present and 
symmetrical bilaterally at +1.  He walked with some degree of 
difficulty due to the ankle discomfort, but he is able to 
perform the maneuver.  X-rays of the thoracic and lumbar 
spine were reported as normal.  The diagnosis was chronic 
lumbosacral sprain.  

The VA examiner commented that the April 2004 examination was 
conducted during a period of quiescent symptoms.  The 
symptoms elicited from the veteran are compatible with the 
diagnosis.  It was reported that during flare up of symptoms, 
which could occur with varying frequency, the physical 
findings of this examination could be significantly 
different.  Quantification of such changes would require 
examination during a flare up.  The examiner concluded that 
painful symptoms such as have been outlined on the 
examination will require the veteran to expend extra energy 
in completing tasks and would lead to early fatigue, weakened 
movements, and ultimately to loss of coordination.

B.  Analysis.  
Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's service-connected back condition is a 
lumbosacral strain.  While current VA examinations do not 
show either disc disease or degenerative arthritis, earlier 
VA examinations and VA outpatient treatment records have 
suggested such possibility; the Board will consider the 
rating for the veteran's back condition under all the 
schedular criteria by which the veteran's back disability 
could possibly be rated.  

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  If the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 7-2003.  The Board notes that the provisions 
of DC 5293 (which pertained to intervertebral disc syndrome) 
were changed effective from September 23, 2002.  The rating 
schedule for the spine was changed effective September 26, 
2003, at which time DC 5293 was changed to DC 5243, and DC 
5295 was changed to 5237.  

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The VA regulations require that 
a finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has also held that Diagnostic Code 
5293, intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

Prior to September 2003, the highest rating for limitation of 
motion of the lumbar spine and for lumbosacral strain was 40 
percent.  This was warranted when limitation of motion was 
severe (38 C.F.R. § 4.71a, Code 5292) or when the lumbosacral 
strain was manifested by listing of the whole spine to the 
opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (38 C.F.R. § 4.71, Code 
5295).  As an evaluation in excess of 40 percent is not 
available, the Board will not further address these criteria.

Prior to September 2002, the rating schedule provided a 40 
percent rating for intervertebral disc syndrome when the 
disorder was severe with recurring attacks and intermittent 
relief, and a 60 percent rating when it was pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective before 
September 23, 2002).  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent rating is 
warranted when there were incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, and a 60 percent rating was 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months (60 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1). It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2). If intervertebral disc syndrome was present in more than 
one spinal segment, provided that the effects in each spinal 
segment were clearly distinct, each segment of the spine was 
to be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).

Again even assuming that the veteran does have intervertebral 
disc syndrome of the lumbar spine, the evidence does not 
suggest anything more than minimal neurological symptoms due 
to his low back disorder.  Therefore, as the findings do not 
reflect pronounced intervertebral disc syndrome with 
persistent symptoms, the criteria for a 60 percent rating 
under DC 5293 have not been met.  The evidence does not show 
that the veteran has experienced incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months, and thus, is not entitled to a 60 percent 
evaluation pursuant to these regulations.  Bed rest has not 
been prescribed by a physician.  And, as set forth above, no 
significant neurological symptoms have been noted.  In 
addition, the Board notes that none of the available medical 
reports show that a physician has prescribed bed rest.  At 
his VA examinations and hearings the veteran has not reported 
that he had any incapacitating episodes requiring bed rest at 
any time.  Thus, the Board finds there is no evidence of any 
incapacitating episodes within the Rating Schedule definition 
to warrant a rating higher than 40 percent.

Therefore it is determined that the veteran does not meet the 
criteria for a increased rating for the criteria for 
intervertebral disc syndrome either before or after the 
September 1992 change in rating criteria.

Furthermore, a rating in excess of 40 percent is not 
warranted under any other potentially applicable diagnostic 
code.  Under diagnostic code 5289, a 50 percent rating is 
warranted for unfavorable ankylosis of the lumbar spine.  38 
C.F.R. § 4.71a, DC 5289 (2002).  Under diagnostic code 5286, 
a 60 percent evaluation is assignable for complete bony 
fixation (ankylosis) of the spine at a favorable angle. 38 
C.F.R. § 4.71a, DC 5286 (2002).  Under DC 5285, when 
evaluating residuals of a fracture of the vertebra, a 60 
percent evaluation is also assignable if there is no cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  In other cases, the disability is to be evaluated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, DC 5285 (2002).

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board notes that the 
veteran's subjective complaints of pain are specifically 
contemplated in the criteria of Diagnostic code 5292.  As for 
Diagnostic code 5295 and 5293, while there is evidence of 
increased pain on motion, the evidence does not otherwise 
show functional loss due to pain to warrant a rating in 
excess of 40 percent.  In particular, the Board notes the 
lack of evidence of such findings as neurological impairment, 
loss of strength and muscle atrophy.  In this regard, the 
last VA examiner in the last 2 compensation examinations 
(2003 and 2004) has noted that the veteran's symptoms were 
quiescent, and the Board notes that the veteran reports that 
he does have episodes of increased symptoms.  The veteran's 
reported emergency room visits for low back pain are not 
documented in the voluminous VA outpatient treatment records 
except for a May 2004 visit for low back pain which was 
apparently caused by a kidney stone, not his service-
connected back condition.  While these outpatient treatment 
records do show that he has had complaints of back pain, no 
significant clinical findings of back impairment were noted.  
Also, it was noted on the last examination that the veteran's 
walking was limited not by his service-connected low back 
condition, but by non-service-connected pulmonary condition 
rather than back pain.  

In summary, when the ranges of motion in the back are 
considered together with the evidence showing functional 
loss, to include the findings pertaining to [a lack of] 
neurologic deficits, muscle strength, and the lack of 
evidence of muscle atrophy, the Board finds that there is 
insufficient evidence of any functional loss, to warrant a 
rating in excess of 40 percent.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, DC's 5292, 5293; DeLuca, supra .  

As set forth above, the veteran does not satisfy the criteria 
for a rating in excess of 40 percent under the "old" spine 
regulations, as set forth above.  The Board will now examine 
the revised spine regulations, made effective September 26, 
2003.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 23, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:  A 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine, a 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent).  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (effective 
from September 23, 2003).

In this case, it is significant to note that the veteran is 
presently in receipt of a 40 percent rating for his service-
connected dorsolumbar strain, under Diagnostic Code 5237 
(previously Diagnostic code 5295).  In the absence of 
ankylosis, the Board finds entitlement to a higher schedular 
rating under either the prior or revised criteria for 
lumbosacral strain or arthritis with limited lumbar spine 
motion is not possible.  The Court has held that there is no 
basis for a rating higher than the maximum schedular rating 
for additional limitation of motion due to pain or functional 
loss under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board notes that the diagnostic code for intervertebral 
disc syndrome effective from September 26, 2003, (Diagnostic 
Code 5243) reflects the same criteria as under the previous 
code (5293) as discussed above.  While the veteran's chronic 
orthopedic manifestations have been held to warrant the 
maximum schedular rating of 40 percent for such disabilities, 
the evidence does not demonstrate he has any chronic 
neurologic disability manifestations attributable to his 
service-connected disability within the definition of 38 
C.F.R. § 4.71a, Diagnostic Code 5293, Note (1), or 38 C.F.R. 
§ 4.124, Diagnostic Codes 8520.  Therefore, the Board finds a 
higher combined rating in excess of 40 percent or a separate 
rating as a result of neurologic disability is not warranted.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 40 percent for dorsolumbar 
strain, the preponderance of the evidence is against his for 
an increased rating, and it must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

III.  Fracture of the Left Ankle

A.  Background
Service medical records from July 1965 show the veteran 
sustained a simple closed fracture of the left ankle while 
horseback riding.  He was provided casting in October 1965.  
X-rays of the ankle revealed good healing and callus 
formation.

On a VA examination in March 1981, the veteran complained of 
a symptomatic left ankle, occasionally painful and, at times, 
swollen.  Examination revealed that ankle jerks were active 
and equal.  Sensation was grossly normal throughout both 
lower extremities.  The left ankle was stable with no 
ligamentous laxity, soft tissue or body changes.  Range of 
motion of the ankle was essentially normal.  An X-ray of the 
left ankle revealed the bones and joints to be normal in 
structure and density.

Service connection for status post fracture of the left ankle 
was established by an RO rating action in May 1981.  This 
disorder was rated noncompensably disabling under the 
provisions of Diagnostic Code 5299, effective from January 
1981.

On a VA examination in February 1992, external examination of 
the left ankle presented no change or difference in 
appearance or contour from the right.  There was no evidence 
of inflammatory reaction and measurements of the right and 
left malleoli were equal.  The examiner noted a loss of 
dorsiflexion of the left foot and complaints of pain with an 
attempt to force dorsiflexion, as well as pain on forced 
plantar flexion, which was to 55 degrees.  An X-ray of the 
left ankle was interpreted to be normal with no degenerative 
changes seen.  The diagnosis was residuals of old healed 
fracture of the left ankle with loss of dorsiflexion.

Based on these clinical findings, the RO, in an April 1992 
rating action, increased the disability evaluation for the 
veteran's service-connected left ankle from noncompensable to 
10 percent disabling, under Diagnostic Code 5299-5271, 
effective from January 1992.

On a VA examination in April 1994, the veteran had 10 degrees 
of left ankle dorsiflexion and 40 degrees of plantar flexion.  
There was no significant palpable tenderness and no evidence 
of edema.  He could nearly approximate his two soles with 
inversion and he demonstrated approximately 10 degrees of 
eversion.  The veteran could stand on his toes and heels 
without difficulty.  History of left ankle fracture with no 
evidence of left ankle disability was the diagnostic 
impression rendered.

The veteran testified at an RO hearing in March 1995 and 
related the limitations caused by his service-connected back 
and left ankle conditions.  He related problems including a 
left wrist injury that had occurred because of his service-
connected back and left ankle disabilities.  

At his March 1998 personal hearing before the undersigned, 
the veteran said that he experiences swelling and aching in 
his left ankle.  He also said that it bothered him to walk on 
it.

On an April 2003 VA examination, the veteran complained of 
stiffness in his left ankle.  He reported that he had trouble 
with walking and standing.  Examination showed no evidence of 
any deformity of the ankle.  Stability was good.  Range of 
motion of the left ankle was dorsiflexion to 5 degrees with 
normal to 20 degrees, and plantar flexion was to 20 degrees 
with normal to 40 degrees, and side bending was to 30 degrees 
on each side with normal to 40 degrees.  Neurological 
examination was within normal limits.  The diagnosis was 
status post fracture of the left ankle without residual 
impairment.

B.  Analysis
A 10 percent rating is warranted for moderate limitation of 
ankle motion, and a 20 percent rating is warranted when it is 
marked.  38 C.F.R. Part 4, Code 5271.

The recent clinical data shows that the veteran has some 
limitation of ankle motion and negative X-rays.  The April 
2003 VA examination, the most recent on file, shows that the 
veteran's left ankle is clinically normal except for 5 
degrees of dorsiflexion and 20 degrees of plantar flexion and 
most significantly the doctor reported that there was no 
residual impairment from his ankle fracture.  

The Board notes the veteran's testimony and specifically his 
complaints of aching and swelling; however, VA outpatient 
treatment records show no evidence of any ankle complaints 
and notations regarding his extremities on many of these 
visits contain no reference to any left ankle condition.  The 
VA examinations showed that the left ankle is normal except 
for some limitation of motion.  As the last VA examiner of 
the left ankle has characterized the residuals of the left 
ankle condition as producing no residual impairment, the 
limitation of motion is considered as no more than moderate, 
and even factoring in the veteran's complaints of pain under 
38 C.F.R. §§ 4.40 and 4.59, see DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), does not warrant an evaluation greater than 
10 percent.

As the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent for his left ankle 
condition, the preponderance of the evidence is against his 
for an increased rating, and it must be denied.  Gilbert, 
supra.

IV.  A total compensation rating based on individual 
unemployability

The veteran claims that he unable to work because of his back 
and left ankle disabilities.  The Board notes that the 
veteran is also service-connected for the right ear hearing 
loss and residuals of a left wrist fracture.  The Board has 
reviewed the extensive outpatient treatment records and finds 
no complaints of a left wrist condition and no allegation 
that the non-compensable hearing loss or left wrist condition 
significantly affect his employability.

In his April 1995 application for a total compensation 
rating, the veteran reported that he had two years of college 
education and had completed a carpenter's apprentice training 
program.  He listed work experience as a construction 
foreman, and said he last worked in December 1985.  

In June 1995 the veteran reported that he had not looked for 
other employment and had withdrawn from the carpenters' union 
because he could no longer do that kind of work.  At the 1998 
hearing before the undersigned, he testified that he could 
not work because of his back condition and that he had heart 
and lung problems that impaired his ability to work.  He said 
he had chronic back pain that radiated down his legs and had 
chronic back spasms.  He said he had retired from his last 
job because of his back condition.  

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Where these percentage requirements are not met, 
entitlement to benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not 
have the authority to assign an extraschedular total 
compensation rating based on individual unemployability  
rating in the first instance, although appropriate cases must 
be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi , 15 Vet. App. 1 (2001).

The veteran's service-connected disabilities include chronic 
dorsolumbar strain, rated 40 percent; status post fracture of 
the left ankle, rated 10 percent; and left ear hearing loss 
and residuals of a fracture of the left wrist, each rated as 
zero percent disabling.  His combined rating, under the 
combined ratings table of 38 C.F.R. § 4.25, is 50 percent.  
Therefore, he does not satisfy the percentage rating 
standards for a total compensation rating based on individual 
unemployability.

The Board must consider whether referral to the designated VA 
official for consideration of a total compensation rating 
based on individual unemployability on an extraschedular 
basis is warranted.  Bowling, supra.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence shows that the veteran has two years of college 
education and has completed a carpenter's apprentice training 
program.  He has work experience as a construction foreman, 
and last worked in December 1985.  In addition to his 
service-connected disabilities, he has other significant non-
service-connected ailments that contribute to his overall 
disability picture.  VA outpatient treatment records show 
these include coronary artery disease and chronic obstructive 
pulmonary disease.  Impairment from these non-service-
connected conditions may not be considered in support of a 
claim for a total compensation rating based on individual 
unemployability.  38 C.F.R. § 4.19.

In considering whether impairment from the veteran's service- 
connected conditions alone precludes employment, the Board 
finds that the evidence as a whole does not suggest that 
service-connected back, left ankle, left wrist, and other 
conditions render him unable to secure and follow a 
substantially gainful occupation.  A private doctor has 
stated that the veteran would not be able to work in heavy 
labor, but this would not preclude all forms of employment 
consistent with his education and work experience as a 
construction foreman.  At his most recent VA examination, it 
was noted that that flare-ups of back symptoms, mainly pain 
which he reported that he had 10-12 times a year, did not 
preclude employment.  While the hearing loss of one ear might 
interfere with some work, it is not of a nature or severity 
to prohibit performance of many jobs.  The left wrist 
condition is not shown to cause any impairment.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to his service-connected disabilities. The 
Board finds that the allegations of unemployability provided 
by the veteran are neither persuasive nor supportable when 
viewed in light of the competent evidence of record. See 38 
C.F.R. § 3.159(a) (2003).  The Board finds that no basis 
exists to warrant referral of the claim to the Director, 
Compensation and Pension Service for extraschedular 
consideration. Bowling, supra.

As the preponderance of the evidence is against the claim for 
a total compensation rating based on individual 
unemployability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

An increased rating for chronic dorsolumbar strain is denied.

An increased rating for residuals of a fracture of the left 
ankle is denied.

A total compensation rating based on individual 
unemployability is denied.




	                     
______________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



